Citation Nr: 0927810	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for pulmonary embolism.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April to July 1997 and 
from June 2004 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2008, the Board remanded the case to the RO 
for additional development in accordance with VA's duty to 
assist.  The Board notes that the Veteran failed to report to 
a June 2009 VA examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in the National Guard prior to being 
called to active duty for the Gulf War in June 2004.  Prior 
to the commencement of his active duty period, the Veteran 
was seen at a private hospital for chest pain. A computerized 
tomography (CT) revealed pulmonary emboli involving the right 
lower lobe with probable mild involvement on the left as 
well.

The Veteran was deployed in the Gulf War, serving in combat, 
during the period of June 2004 to March 2005.

The Veteran's National Guard records show that prior to 
deployment, it was noted that the Veteran had bilateral 
pulmonary emboli without defined hypercoagulability, but he 
had recovered completely after 6 months of anticoagulation.  
He was under no restrictions and required no further 
treatment at that time.  He was asymptomatic with activity.  
The only records from the Veteran's period of active duty 
are: 1) An Immunization Contraindication Checklist dated in 
February 2005 which had no information pertaining to 
pulmonary emboli; and 2) A Nebraska Post-Deployment Medical 
Screen which noted that the Veteran had been seen by medical 
personnel within the past 12 months, that he also had medical 
concerns that he had not seen anyone about and was living 
with, and that he had medical concerns.  There are no other 
clinical records nor is there a separation physical.  The 
envelope for the service treatment records is marked National 
Guard.

In an October 2008 remand, the Board found that an attempt 
should be made to obtain the complete service treatment 
records for the Veteran's period of active duty from June 
2004 to March 2005.  The Board instructed the RO to request 
the Veteran's service treatment records for his period of 
active duty.  The record shows that in October 2008, the RO 
made a request to the National Personnel Records Center 
(NPRC) to obtain active duty inpatient clinical records.  
NPRC responded that no records could be found without a name 
or location of treatment.  However, the Board observes that 
the Veteran has not reported clinical treatment for a 
pulmonary embolism at a hospital.  Furthermore, the Board 
notes that the prior remand instructed the RO to attempt to 
obtain the Veteran's complete service treatment records for 
the period of active service, rather than clinical records 
exclusively.  Therefore, the Board finds that the RO has not 
attempted to obtain the Veteran's complete service treatment 
records and that the case must be remanded in accordance with 
VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting that the Board errs as a matter of law 
when it fails to ensure compliance with a remand).  VA must 
make every attempt to obtain the Veteran's service records 
until VA concludes that the records do not exist or such 
efforts become futile.  See 38 C.F.R. § 3.159(c)(2).

Since this claim is being remanded for further development 
and in light of the Veteran's combat status and his answers 
on the Nebraska Post-Deployment Medical Screen, the Board 
finds that he should be afforded another opportunity for a VA 
examination to determine if he still has pulmonary 
emboli/residuals thereof; if so, the examiner should opine if 
the pulmonary emboli underwent an increase in disability 
during service and, if so, was the increase in disability due 
to the natural progress of the disease or was the increase in 
disability beyond the natural progress of the disease.  If 
the Veteran has any medical records, he is encouraged to 
submit them to VA. Although the Veteran may have had 
pulmonary emboli prior to service, service connection may be 
warranted if pulmonary emboli were aggravated therein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is hereby notified that if 
he has any medical records, from his 
period of active duty from June 7, 2004 to 
March 14, 2005, he is encouraged to submit 
them to VA.

2.  The AMC should contact the Department 
of the Army, National Personnel Records 
Center, or any other appropriate service 
department source and request that the 
Veteran's complete service treatment 
records from his period of active duty 
from June 7, 2004 to March 14, 2005.

3.  Schedule the Veteran for a VA 
examination to determine to determine if 
the Veteran still has pulmonary 
emboli/residuals thereof.  The examiner 
should review the claims folder prior to 
examination.  If there is disability still 
present, the examiner should opine as to 
the following questions in terms of 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not:

A.	If the Veteran's pulmonary emboli 
underwent an increase in disability 
during service. 

B.	If the Veteran's pulmonary emboli 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




